Citation Nr: 0512627
Decision Date: 05/09/05	Archive Date: 09/19/05

Citation Nr: 0512627	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  01-08 914	)	DATE MAY 09 2005
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1994, for the assignment of a 10 percent rating for the 
residuals of a bilateral fracture of the mandible, to include 
whether there was clear and unmistakable error (CUE) in an 
August 1996 RO rating decision that assigned the 10 percent 
rating for that condition, effective from that date.  

(The veteran's claims of CUE in February 21, 1961, October 
24, 1984, March 24, 1989, June 15, 1999, Board decisions are 
the subject of a separate decisions of the Board.)


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to April 
1958.

This matter initially came to the Board of Veterans' Appeals 
(Board) in January 2002 on appeal from November 2000 and 
March 2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In the November 2000 rating decision, the RO 
denied entitlement to an effective date earlier than November 
18, 1994, for the assignment of a 10 percent rating for the 
residuals of a bilateral fracture of the mandible, under 
Diagnostic Code 9999-9904.  In the March 2001 rating action, 
the RO confirmed and continued the November 2000 
determination, concluding that its August 1996 rating 
decision that awarded a 10 percent rating for the residuals 
of the veteran's a bilateral fracture of the mandible, was 
not clearly and unmistakably erroneous in assigning November 
18, 1994, as the effective date of that 10 percent rating for 
such disability.

The veteran perfected an appeal to the Board of the RO's 
November 2000 and March 2001 rating actions, and in a January 
17, 2002, decision, the Board denied both of these claims.  
Pursuant to 38 U.S.C.A. § 7103 (West 2002), however, in July 
2002, the Board granted the veteran's request for 
reconsideration of the Board's January 17, 2002, decision.  
Because of the Board's grant of reconsideration, the January 
17, 2002, Board decision was vacated as a matter of law, and 
this decision, by an expanded panel, will constitute the 
final Board decision on the veteran's appeal.  38 U.S.C.A. 
§ 7103(b)(1)(B)(3) (West 2002); VAOPGCPREC 70-91, 57 Fed. 
Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 
(1991).


FINDINGS OF FACT

1.  In a February 21, 1961, decision, the Board denied the 
veteran's claim of entitlement to a compensable rating for 
the residuals of a bilateral fracture of the mandible.

2.  In a separate ruling, to be issued simultaneously with 
this decision, the Board determined that the February 21, 
1961, Board decision denying entitlement to a compensable 
rating for the residuals of a bilateral fracture of the 
mandible was not clearly and unmistakably erroneous.

3.  On January 9, 1986, the veteran filed a claim seeking 
entitlement to a compensable rating for the residuals of a 
bilateral fracture of the mandible.

4.  In a June 1986 rating decision, the RO established 
service connection for post-traumatic neuralgia of the left 
jaw on the basis that the condition was secondary to the 
veteran's service-connected bilateral fracture of the 
mandible; however, in that rating decision, the RO also 
confirmed and continued the denial of a compensable rating 
for the residuals of a bilateral fracture of the mandible.

5.  In a June 1986 letter, the RO notified the veteran of the 
denial of his claim for a compensable rating for the 
residuals of a bilateral fracture of the mandible and of his 
appellate rights.

6.  In a statement, dated in September 1986 and received at 
the RO that same month, the veteran undebatably expressed his 
disagreement with the RO's denial of a compensable rating for 
the residuals of a bilateral fracture of the mandible and a 
desire to appeal the determination.

7.  The RO did not furnish the veteran a Statement of the 
Case (SOC) in response to his September 1986 Notice of 
Disagreement (NOD), and VA took no action on this issue when 
the veteran filed another claim for a compensable rating for 
the residuals of his bilateral fracture of the mandible, 
which was received at the RO on November 18, 1994.

8.  There was no tenable evidentiary basis to support the 
RO's August 1996 assignment of November 18, 1994, as to the 
effective date for a 10 percent rating for the residuals of 
the veteran's service-connected bilateral fracture of the 
mandible.

9.  It was initially factually ascertainable on August 10, 
1990, that the residuals of the veteran's bilateral fracture 
of the mandible are characterized by restricted use of his 
jaw and loss of full joint function, symptomatology 
compatible with malunion of the mandible manifested by 
moderate displacement.


CONCLUSIONS OF LAW

1.  The Board's February 21, 1961, decision, the Board denied 
the veteran's claim of entitlement to a compensable rating 
for the residuals of a bilateral fracture of the mandible is 
final.  38 U.S.C.A. §§ 211(a), 4003(a), 4004(b) (West 1958) 
(redesignated as 511(a), 7103(a) and 7104(b), respectively 
(2002)).  

2.  The RO's June 1986 rating decision, insofar as it denied 
the veteran's claim for a compensable rating for the 
residuals of a bilateral fracture of the mandible is not 
final.  38 U.S.C.A. § 4005(d)(1) (West 1982) (redesignated as 
38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.113-19.115, 19.118, 
19.119(b), 19.129, 20.301 (1986, 1996); Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995).




3.  The RO's August 1996 rating decision that denied 
entitlement to a 10 percent rating for the residuals of a 
bilateral fracture of the mandible prior to November 18, 
1994, was clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).

4.  An effective date of August 10, 1990, and no earlier, for 
a 10 percent rating for the residuals of a bilateral fracture 
of the mandible is warranted.  38 U.S.C.A. §§ 1110, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.400, 4.150, 20.1409(c), 
Diagnostic Codes 9903-9905 (1993, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (2004).  The claim resulting in the instant 
appeal was filed on January 9, 1986, and the RO has not 
issued the veteran a "VCAA" letter advising him of the 
relevant criteria for an effective date earlier than November 
18, 1994, for the assignment of a 10 percent rating for the 
residuals of a bilateral fracture of the mandible.

The Board notes, however, that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that 
the failure to comply with the notice requirement of the VCAA 
is not prejudicial to the veteran if, as here, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran asserting entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  Moreover, with respect to the CUE aspect of the 
veteran's claim, the Court has repeatedly held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE claims.  See Sorakubo v. Principi, 16 Vet. 
App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc).  

As discussed below, the Board has determined that the veteran 
is entitled to an earlier effective date of August 10, 1990, 
and no earlier, as a matter of law.  The Board finds, 
therefore, that he has not been prejudiced by the RO's 
failure to provide him an appropriate VCAA notice.

II.  Background

In a July 1958 rating decision, the RO granted service 
connection for the residuals of a bilateral fracture of the 
mandible and assigned an initial noncompensable rating under 
Diagnostic Code 9999, effective April 17, 1958.  The veteran 
appealed the RO's July 1958 rating action and in a February 
21, 1961, decision, the Board likewise determined that a 
compensable rating was not warranted for the residuals of the 
veteran's bilateral fracture of the mandible.

In a separate motion, the veteran challenges a February 21, 
1961, Board decision, arguing that the Board's determination 
was clearly and unmistakably erroneous.  In a separate 
decision, however, to be issued concurrently with this 
determination, the Board has found that there was a tenable 
basis for the February 21, 1961, decision, and therefore the 
February 21, 1961, Board decision was not clearly and 
unmistakably erroneous.

On January 9, 1986, the veteran filed a statement that the RO 
accepted as claims of entitlement to service connection for a 
disability manifested by numbness of jaw secondary to 
fractures, and entitlement to an increased rating for the 
residuals of a bilateral fracture of the mandible.  In 
support, he submitted an August 1985 report prepared by Dr. 
D. Thomas St. Clair, the veteran's dentist.  Dr. St. Clair 
stated that he had reviewed X-rays taken in 1957 showing that 
the veteran had sustained trauma to the right and left 
mandibles.  He indicated that X-rays also disclosed that the 
veteran's left mandible had been surgically repaired, and 
that he had a closed reduction of his right mandible.  Dr. 
St. Clair reported that the veteran presented with complaints 
of left-sided lower lip numbness; the report reflects that 
the veteran complained that he was unable to use his left 
side for chewing due to a feeling of improper occlusion on 
the left side.  Dr. St. Clair stated that the 
temporomandibular joints appeared to be normal, both 
clinically and radiographically.

In support of his January 9, 1986, claim, the veteran also 
submitted additional records of the September 1957 Physical 
Evaluation Board (PEB) proceedings.  The records include a 
transcript of the veteran's testimony before the PEB.  During 
the September 1957 PEB hearing, the veteran, upon request, 
opened and closed his mouth, and a PEB member commented that 
it revealed that he was able to open and close his mouth 
fully, that mastication was apparently not impaired, and that 
there was good apposition of the teeth.  The veteran 
testified that he had dull pain on the lower part of his jaw 
and down the middle of his chin.

At the hearing, a service dentist, who had evaluated the 
veteran earlier that month, testified that the veteran 
presented with pain in the left lower mandibular area, which 
the examiner reported was in the area of the fracture.  The 
dentist stated that the veteran,

[H]ad complete anesthesia, no feeling of 
the terminal portion of the inferior 
alveolar nerve which supplies the half of 
the mandible from here to about here with 
sensation.  He had no feeling there and 
he has none today.  And he also had no 
feeling of the terminal or cutaneous 
fibers of the, what we call the long 
buccal nerve.  We isolated this pain and 
it came out in this area down in here 
(points to lower left mandibular body 
area).

The dentist further testified that the veteran complained of 
neuralgic pain and that his examination revealed that, 
intraorally, none of the teeth had feeling or vitality and 
that testing disclosed that none or the teeth on his lower 
jaw, from the third molar to the central incisor, had any 
feeling, which indicated that the mandibular inferior 
alveolar was not functioning on that side.  He added that 
tests isolating nerve function revealed that the veteran was 
possibly developing an amputation neuroma because since June 
of 1957 he had had absolutely no feeling, with no evidence of 
paresthesia, which meant that there was no regenerative 
process occurring in the inferior alveolar; the dentist 
explained that pain with no regeneration indicated that the 
veteran was experiencing amputation neuroma type pain in the 
area of the repaired fracture.  

The dentist also reported that additional jaw surgery was 
necessary, but that given the veteran's personality disorder, 
it needed to be deferred.  He warned that if surgery were not 
performed to remove the wire it was possible that the veteran 
would have an amputation neuroma and anesthesia for the rest 
of his life, and that an amputation neuroma would drive him 
wild from the pain and the anesthesia would limit his 
function on that side.  The dentist commented that the jaw 
disability was disabling and very probably permanent in 
nature, and that the veteran's injury involved the fifth 
cranial nerve and that he had some malposition, rather than 
malalignment, of the mandible; he explained that the veteran 
appeared to have osseous union.

In March 1986, the veteran was afforded a formal VA 
neurological examination.  The veteran reported suffering 
from continued left lower mandible pain and moderate 
numbness, as well as disfigurement of the left lower mandible 
and right and left facial tissue.  In addition, he complained 
of having difficulty chewing.  The examiner indicated that 
there was hypalgesia in the left chin as well as on the left 
side of the veteran's gums.  The uvula and tongue were 
midline and there were several scars in the mandible and the 
platysma area.  The diagnosis was post-traumatic neuralgia in 
the left jaw and gums.

In April 1986, the veteran was afforded a formal VA dental 
examination.  The examination revealed that the veteran had 
normal occlusion, good oral hygiene and no visible carious 
lesions.  X-rays showed good tooth alignment and interosseous 
wiring in the left mandible body just anterior to the angle.  
There was no evidence of bony pathology.  The examination 
further disclosed that there was extensive loss of feeling to 
sharp needle, both outside and of the entire left alveolar 
process to the right mandible.  The examiner's impression was 
significant loss of sensation, especially during mastication, 
which motivates the veteran to chew mainly on his right side.  
The examiner added that there was no doubt significant loss 
of desire in the enjoyment of food, and commented, "I would 
personally consider this to be a compensable dental injury, 
thus creating outpatient dental eligibility."  (Emphasis in 
original).

In a June 1986 rating decision, the RO granted service 
connection for post-traumatic neuralgia of the left jaws and 
gums as the residuals of an injury to the alveolar nerve as 
secondary to the service-connected bilateral fracture of the 
mandible, and assigned a 10 percent rating for this 
neurological condition under Diagnostic Code 8205, effective 
January 9, 1986.

In the June 1986 rating decision, the RO considered the 
findings of the March 1986 VA neurological examination and 
the April 1986 VA dental examination.  The RO, however, 
continued the noncompensable rating for the residuals of the 
veteran's service-connected bilateral fracture of the 
mandible.  In a June 1986 letter, the RO notified the veteran 
of the denial of his claim for a compensable rating for the 
residuals of his fractured mandible.

In September 1986, the veteran submitted a VA Form 1-9 in 
which he cited the June 1986 rating action and expressed his 
disagreement with the RO's determination that the residuals 
of his bilateral fracture of the mandible did not warrant a 
compensable evaluation.  He also asserted that the 
compensable rating should be retroactive to the day following 
his separation from service in April 1958.

In support, the veteran contended that his original claim, 
which was granted in 1958, was for residuals of a fractured 
jaw.  He stated that as a result of the fracture he had 

an irregularity to the lower border of 
the mandible.  This was in effect in 
April 1958 and is still not corrected.  
The evidence is clear and undeniable as 
to the severity of the injury from that 
date to the present.  I am appealing for 
an increase in my compensation plus 
appealing for back compensation from 
April 16, 1958-my date of separation from 
the USMC.  (Emphasis in original).

In addition, the veteran cited the findings of the September 
1957 PEB hearing, which he pointed out that the RO had 
acknowledged were not previously of record, and argued that 
they showed that his condition was compensably disabling 
since service.  He stated that although dated in 1957, these 
records were not previously before the Board and supported 
his entitlement to a compensable rating, essentially arguing 
that because they were constructively of record, his 
entitlement to a compensable rating for the residuals of his 
bilateral fracture of the mandible should relate back to the 
day following his discharge from active duty.

Although the veteran perfected an appeal seeking an 
evaluation in excess of 10 percent for post-traumatic 
neuralgia of the left jaw and for an effective date prior to 
January 9, 1986, for this rating, which was denied by the 
Board in a March 24, 1989, reconsideration decision, no 
action was taken with respect to his claim for increase 
concerning the residuals of his service-connected bilateral 
fracture of the mandible.

The veteran's January 9, 1986, claim for a compensable rating 
for the residuals of his bilateral fracture of the mandible 
remained unadjudicated, and on August 7, 1989, he filed 
another claim seeking an increased rating for this 
disability.

Later that month, the veteran was afforded a VA dental 
examination.  The veteran complained of having a deformity of 
the mid-left jaw.  The VA dental examination, however, 
revealed that the veteran's occlusive scheme was within 
normal limits.

In a statement that was received at the RO on August 10, 
1990, the veteran reported that he had restricted use of his 
jaw and loss of full jaw function.

On November 18, 1994, the veteran filed another claim seeking 
an increased rating for the residuals of his bilateral 
fractured mandible.  In doing so, he requested that he be 
afforded a VA examination.

Although the RO initially denied the veteran's claim in a 
September 1995 rating decision, the veteran filed another 
NOD, and in March 1996, he testified at a hearing conducted 
before a hearing officer at the RO.  He reported that he was 
unable to chew his food properly and loss of full function of 
his jaws.

In April 1996, the veteran was afforded a VA dental 
examination.  The examination disclosed that the veteran 
objectively demonstrated that he had limited chewing on the 
left side of his mouth; difficulty enunciating certain words; 
and asymmetry.  The pertinent diagnosis was asymmetry 
secondary to surgery/injury.  Thereafter, in a July 1996 
addendum to the April 1996 examination report, the dentist 
opined that the veteran chewing difficulty was most likely 
secondary to his mandible fractures, rather than to his 
nonservice-connected Parkinson's disease.

Based on his testimony and the results of the April 1996 VA 
dental examination, in an August 1996 rating decision, the 
hearing officer increased the evaluation for the residuals of 
the veteran's bilateral fractured mandible to 10 percent 
disabling under hyphenated Diagnostic Code 9999-9904, 
effective November 18, 1994; the condition was formerly 
evaluated under Diagnostic Code 9999.

In June 2000, the veteran filed a claim seeking an earlier 
effective date for the 10 percent rating assigned for the 
residuals of his bilateral fractured mandible.  In a November 
2000 rating decision, however, the RO denied entitlement to 
an effective date earlier than November 18, 1994, for a 10 
percent rating for the residuals of his bilateral fractured 
mandible on the basis that the veteran had not reopened a 
claim for an increased rating for this distinct disability 
until November 18, 1994.

In February 2001, the veteran filed an NOD, and in a March 
2001 rating decision, the RO amended its November 2000 
decision to expand the issue on appeal.  In doing so, in the 
latter rating action the RO specifically held that its August 
1996 rating action was not clearly and unmistakably erroneous 
concerning the effective date assigned for the 10 percent 
rating for the residuals of the veteran's bilateral fracture 
of the mandible.  In a March 2001 letter, the RO advised the 
veteran that no revision was warranted because he reopened 
his claim in January 1986 and did not appeal its June 1986 
determination.  The RO enclosed a copy of the rating 
decision; however, the RO noted that the March 2001 decision 
did not extend the appeal period for the claim of entitlement 
to an earlier effective date for his service-connected 
bilateral fracture of the mandible.

III.  Analysis

A.  Clear and unmistakable error

With regard to the CUE aspect of the veteran's claim, the 
Board notes that the Court has stated that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the results would have been manifestly 
different but for the error.  See Bustos v. West, 179 F.3d 
1378, 1380-81 (Fed. Cir.) (expressly holding that in order to 
prove the existence of CUE, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision); Hines v. Principi, 18 Vet. App. 227, 235 
(2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is CUE 
present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Simmons v. Principi, 17 Vet. 
App. 104, 114 (2003); Phillips v. Brown, 10 Vet. App. 25 
(1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995) (same).  In this regard, the Board 
finds that the arguments advanced by the veteran allege CUE 
with the requisite specificity.  Id.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim.  

At the time the veteran filed a VA Form 1-9 in September 
1986, in which he cited the June 1986 rating action and 
expressed his disagreement with the RO's determination that 
the residuals of his bilateral fractured mandible did not 
warrant a compensable evaluation retroactive to the day 
following his separation from service in April 1958, an NOD 
was defined as:

A written communication from a claimant 
or his representative expressing 
dissatisfaction with an adjudicative 
determination of an agency of original 
jurisdiction will constitute a notice of 
disagreement.  The notice should be in 
terms which can be reasonably construed 
as evidencing a desire for review of that 
determination.  It need not be couched in 
specific language.  Specific allegations 
of error of fact or law are not required.

38 C.F.R. § 19.113 (1986).

In his September 1986 VA Form 1-9, the veteran made several 
arguments in support of his contention that he should have 
been assigned a compensable rating for the residuals of his 
bilateral fracture of the mandible, retroactive to 1958.  
Moreover, he specifically cited the RO's June 1986 rating 
decision and indicated that he was expressly disagreeing with 
the RO's determination that a compensable rating for his 
malunion of the mandible was not warranted, and sought 
appellate review of that determination.

Accordingly, by way of the September 1986 VA Form 1-9, the 
veteran definitely filed an NOD as defined by 38 C.F.R. 
§ 19.113, the law in effect at the time of that 
determination.  Further, the RO's failure to recognize the 
statement as an NOD resulted in the correct facts not being 
before the rating board in August 1996.  Further, because the 
September 1986 statement clearly and definitively met the 
requirements for an NOD, the RO's failure to recognize it as 
such constitutes an undebatable error which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made because in denying entitlement to an effective 
date prior to November 18, 1994, in August 1996, the RO 
specifically indicated that that date was chosen because the 
veteran had reopened his claim on November 18, 1994; thus, by 
failing to consider the correct facts, the RO was led to 
assign an incorrect effective date for the 10 percent rating 
for the residuals of a bilateral fracture of the mandible 
under Diagnostic Code 9904, i.e., the error was outcome 
determinative.  As such, based on the record as it existed in 
August 1996, the RO's failure to acknowledge that the 
veteran's September 1986 VA Form 1-9 was an NOD constituted 
CUE.  Russell; 38 U.S.C.A. § 5109A(d).  Accordingly, the RO's 
August 1986 rating decision did not become final.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

B.  Application of the laws and regulations governing the 
assignment of effective dates

As a preliminary matter, in light of the preclusive effect of 
the Board's concurrently issued determination that the 
February 21, 1961, Board decision denying entitlement to a 
compensable evaluation for the residuals of a bilateral 
fracture of the mandible did not contain CUE, an effective 
date retroactive to the day following the veteran's discharge 
from active duty in April 1958 is not available.  38 C.F.R. 
§ 20.1409(c).

The effective date of an increased rating is set forth in 
38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  
The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Here, in light of the foregoing, the Board finds that the 
veteran filed the instant claim on January 9, 1986.  An 
effective date prior to that time is not available unless it 
is factually ascertainable that an increase occurred within 
one year of that date.  Following a careful review of the 
evidence, the Board concludes that an increase was not 
factually ascertainable during the year prior to January 9, 
1986, or in fact, for several years thereafter.  The Board 
finds, however, that, as of August 10, 1990, but not before, 
the residuals of the veteran's bilateral fracture of the 
mandible are productive of moderate displacement of the 
mandible, symptoms consistent with a 10 percent rating under 
both former and revised Diagnostic Code 9904 and former 
Diagnostic Code 9905.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400; Harper v. Brown , 10 Vet. App. at 126-27.  It 
follows that an effective date of August 10, 1990, is 
warranted for the 10 percent evaluation for the residuals of 
a bilateral fracture of the mandible.  

The Board observes that during the course of this appeal, 
effective February 17, 1994, VA revised the criteria for 
evaluating dental and oral conditions.  59 Fed. Reg. 2530 
(1994), effective February 1994, codified at 38 C.F.R. 
§ 4.150 (Jan. 18, 1994).

As there is no indication that the revised criteria are 
intended to have retroactive effect, VA has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003), rev'd and remanded on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000).  

Diagnostic Codes 9903, under which nonunion of the mandible 
is evaluated, and 9904, under which malunion of the mandible 
is evaluated, were not revised in 1994.  In the NOTE that 
follows, then as now, each condition is evaluated on the 
basis of the resulting degree of impairment of motion and the 
relative loss of masticatory function.  Under Diagnostic Code 
9903, then as now, a 10 percent rating requires moderate 
nonunion of the mandible.  Diagnostic Code 9904, then, as 
now, provides that a noncompensable rating is for application 
with slight displacement of the malunion of the mandible; and 
a 10 percent rating requires moderate displacement of the 
malunion of the mandible.

The Board notes, however, prior to the 1994 revision, any 
definite limitation of motion of the temporomandibular 
articulation, interfering with mastication or speech, 
warranted a 10 percent evaluation under former Diagnostic 
Code 9905.  Pursuant to revised Diagnostic Code 9905, a 10 
percent rating was warranted for limitation of motion of the 
temporomandibular articulation when the limitation of the 
range of lateral excursion is from 0 to 4 millimeters or 
limitation of the range of inter-incisal motion from 31 to 40 
millimeters.

In finding that the residuals of the veteran's bilateral 
fractured mandible warrant a 10 percent rating effective 
August 10, 1990, the Board points out that Dr. St. Clair's 
August 1985 report states that the veteran's 
temporomandibular joint was normal both clinically and 
radiographically.  Further, the March and April 1986 VA 
examination reports do not address the veteran's range of 
temporomandibular articulation.  In addition, the August 1989 
VA dental examination report reflects that the veteran's 
occlusive scheme was within normal limits.  As such, the 
evidence on file at the time of the August 1996 rating 
decision does not clearly and unmistakably establish that the 
degree of impairment associated with the residuals of the 
veteran's bilateral fractured mandible met the criteria for a 
10 percent rating under Diagnostic Codes 9903, 9904 or 9905 
within the one-year period preceding January 9, 1986.

On August 10, 1990, however, the veteran submitted a 
statement in which he reported that he had restricted use of 
his jaw and a loss of full jaw function.  Further, during the 
March 1996 RO hearing, the veteran reiterated these 
complaints.  In addition, the objective findings of the April 
1996 VA dental exam confirmed the veteran's reported 
symptoms, revealing that he objectively exhibited only a 
limited ability to chew on the left side of his mouth, 
difficulty enunciating certain words, and asymmetry.  
Moreover, the April 1986 examiner, in an opinion contained in 
his July 1996 addendum to the April 1986 VA examination 
report, he concluded that the veteran's difficulty chewing 
was most likely related to the mandible fracture.  This 
evidence (both lay and medical) demonstrates that, as of 
August 10, 1990, the degree of impairment associated with the 
residuals of his bilateral fractured mandible indicated 
moderate displacement of the mandible with some loss of jaw 
function or masticating function.


(CONTINUED ON NEXT PAGE)



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, effective August 10, 1990, a 10 percent 
rating for the residuals of a bilateral fracture of the 
mandible, is granted.


			
	DEBORAH W. SINGLETON	LAWRENCE M. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	                                         JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Citation Nr: 0200639	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to an effective date earlier than November 18, 
1994, for the assignment of a 10 percent rating for residuals 
of fracture of the mandible, bilateral; including whether the 
August 1996 RO rating decision that assigned the 10 percent 
evaluation for that disorder from that date contained CUE 
(clear and unmistakable error).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1957 to April 
1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 2000 and later RO rating decisions that denied 
an effective date earlier than November 18, 1994, for the 
assignment of a 10 percent evaluation for the residuals of 
fracture of the mandible, bilateral; and determined there was 
no CUE in the August 1996 RO rating decision that increased 
the evaluation for that disorder from zero to 10 percent, 
effective from that date.


FINDINGS OF FACT

1.  An unappealed June 1986 RO rating decision denied an 
increased (compensable) evaluation for residuals of fracture 
of the mandible, bilateral.

2.  On November 18, 1994, the veteran submitted a claim for 
an increased (compensable) evaluation for residuals of 
fracture of the mandible, bilateral.

3.  An August 1996 RO rating decision increased the 
evaluation for residuals of fracture of the mandible, 
bilateral, from zero to 10 percent, effective from November 
18, 1994.

4.  Residuals of fracture of the mandible, bilateral, that 
warrant a 10 percent evaluation are not demonstrated within 
the year prior to November 18, 1994, and correspondence from 
the veteran showing an intent to request a higher rating for 
residuals of fracture of the mandible, bilateral, was not 
received after June 1986 and prior to November 18, 1994.

5.  The August 1996 RO rating decision that increased the 
evaluation for the residuals of fracture of the mandible, 
bilateral, from zero to 10 percent, effective from November 
18, 1994, was supported by the evidence then of record.

6.  The appropriate statutory and regulatory provisions for 
the assignment of an effective date for the 10 percent 
evaluation for residuals of fracture of the mandible, 
bilateral, were considered and correctly applied in the 
August 1996 RO rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
18, 1994, for the assignment of a 10 percent evaluation for 
residuals of fracture of the mandible, bilateral, are not 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

2.  The August 1996 RO rating decision that assigned a 
10 percent evaluation for residuals of fracture of the 
mandible, bilateral, effective from November 18, 1994, did 
not contain CUE.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1958 RO rating decision granted service connection for 
residuals of fracture of the mandible.  A zero percent 
evaluation was assigned for that disorder, effective from 
April 1958.

RO rating decisions in October 1958 and February 1960 denied 
claims for an increased (compensable) evaluation for 
residuals of fracture of the mandible, and the veteran 
appealed.  In a February 1961 decision, the Board denied an 
increased (compensable) evaluation for residuals of fracture 
of the mandible.

A June 1986 RO rating decision denied an increased 
(compensable) evaluation for residuals of fracture of the 
mandible.  The veteran was notified of this determination in 
June 1986, and he did not appeal.

On November 18, 1994, the veteran submitted a claim for an 
increased (compensable) evaluation for residuals of fracture 
of the mandible.  Newspaper articles and duplicate copies of 
service documents and service medical records were submitted 
with this claim.

VA medical reports of the veteran's outpatient treatment in 
1995 show that he was treated for Parkinson's disease.  A 
color photograph of the veteran's face, received in 1995, 
shows that he had a swollen jaw on the left side.

The veteran testified at a hearing in March 1996.  His 
testimony was to the effect that the residuals of fracture of 
the mandible have been symptomatic since his separation from 
service in 1958.

The veteran underwent a VA dental examination in April 1996.  
The diagnoses were numbness (paresthesia) of the left 
tongue/cheek secondary to injury; a disfiguring scar of the 
left face; and asymmetry secondary to surgery/injury.  The 
examiner noted that the veteran had chewing difficulty that 
was most likely secondary to his mandible fractures rather 
than his Parkinson's disease.

An August 1996 RO rating decision increased the evaluation 
for residuals of fracture of the mandible, bilateral, from 
zero to 10 percent.  The 10 percent evaluation was assigned 
under diagnostic code 9904, effective from November 18, 1994.  
The veteran was notified of that determination in August 1996 
and he did not appeal the effective date used for the 
assignment of the 10 percent rating.

A review of the record shows that service connection is in 
effect for post traumatic neuralgia of the left jaw and gum, 
residuals of injury to the alveolar nerve, and that a 
10 percent evaluation has been in effect for this condition 
since January 1986.  Service connection is also in effect for 
post operative scars of the face, and a 10 percent evaluation 
has been in effect for this condition, effective from June 
1988.  Those conditions have been assigned separate 
compensable evaluations in addition to the 10 percent 
evaluation assigned for residuals of fracture of the 
mandible, bilateral.  The combined rating for the service-
connected disabilities is 30 percent.

The record shows that various medical reports and statements 
from the veteran were received between 1986 and 1994 in 
conjunction with claims involving the neuralgia and scars of 
the left jaw.  The record does not contain medical evidence 
showing worsening of the residuals of fracture of the 
mandible, bilateral, during the year preceding receipt of the 
November 18, 1994 claim.  Nor does the record show the 
receipt of correspondence from the veteran prior to November 
18, 1994, and subsequent to June 1986, indicating his intent 
to claim an increased (compensable) evaluation for residuals 
of fracture of the mandible, bilateral, as distinct from the 
nerve injury with pain and numbness, and the disfigurement.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an effective date 
earlier than November 18, 1994, for the assignment of a 
10 percent rating for residuals of fracture of the mandible, 
bilateral.  The veteran and his representative has been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notifies them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  The Board may not consider evidence 
previously considered in a prior final decision on the same 
issue to establish an increased rating.  The Board may 
consider evidence previously considered in a prior final 
decision on the same issue in conjunction with later evidence 
for the purpose of determining an effective date.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

Nonunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires severe disability.  38 C.F.R. § 4.150, Code 9903 
(2001).

Malunion of the mandible is evaluated on the basis of 
displacement, dependent upon the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A 0 percent rating is warranted for slight 
displacement.  A 10 percent rating requires moderate 
displacement.  A 20 percent rating requires severe 
displacement.  38 C.F.R. § 4.150, Code 9904 (2001).

Limitation of motion of the temporomandibular articulation is 
rated as follows:  A 10 percent rating requires limitation of 
the range of lateral excursion from 0 to 4 millimeters or 
limitation of the range of inter-incisal motion from 31 to 40 
millimeters.  A 20 percent rating is warranted for limitation 
of the range of inter-incisal motion from 21 to 30 
millimeters.  A 30 percent rating is warranted for limitation 
of the range of inter-incisal motion from 11 to 20 
millimeters.  A 40 percent rating is warranted for limitation 
of the range of inter-incisal motion from 0 to 10 
millimeters.  38 C.F.R. § 4.150, Code 9905 (2001).

The unappealed June 1986 RO rating decision denied an 
increased evaluation for the residuals of fracture of the 
mandible.  The August 1996 RO rating decision increased the 
evaluation for residuals of fracture of the mandible from 
zero to 10 percent, effective from November 18, 1994.  The 
veteran was notified of those determinations and he did not 
appeal the denial of an increased evaluation for the 
residuals of fracture of the mandible in the June 1986 RO 
rating decision and the effective date used for the 
10 percent evaluation assigned for that disorder in the 
August 1996 RO rating decision.  Since the veteran did not 
appeal those determinations, they are final, but the 
determinations may be revised or reversed based on CUE.  
38 U.S.C.A. § 7105, previously 4005, (West 1991).  The 
effective date for an increased evaluation in conjunction 
with an increased rating claim is based on the above noted 
statutory and regulatory provisions.

Contentions of the veteran are to the effect that the August 
1996 RO rating decision, increasing the evaluation for 
residuals of fracture of the mandible, bilateral, effective 
from November 18, 1994, was clearly and unmistakably 
erroneous as to the effective date assigned.  

Previous determinations of the RO are final and binding, and 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

The provisions of the VCAA essentially do not apply to claims 
based on CUE.  The Board notes that recently in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other caselaw of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

A longitudinal review of all the medical and other evidence 
in the file does not show residuals of fracture of the 
mandible, bilateral, during the year prior to November 18, 
1994, to warrant the assignment of a compensable evaluation 
for that condition under the criteria of the above noted 
diagnostic codes.  Nor does the evidence in the file show 
receipt of correspondence from the veteran indicating his 
intent to claim an increased evaluation for his service-
connected residuals of fracture of the mandible, bilateral, 
after June 1986 and prior to receipt of his claim on November 
18, 1994.  During this period the veteran was actively 
pursuing higher ratings and earlier effective dates for the 
neurologic (pain and numbness) and cosmetic (disfigurement) 
aspects of this condition, but these matters are not before 
the Board now.

A review of the August 1996 RO rating decision shows that the 
relevant medical evidence and applicable legal and regulatory 
criteria were considered in the assignment of the effective 
date for the 10 percent evaluation for residuals of fracture 
of the mandible, bilateral.  The effective date assigned was 
the date of claim, as the law provides, in the absence of 
evidence showing entitlement had arisen during the previous 
year.  38 C.F.R. § 3.400(o)(2).  Hence, that decision may not 
be reversed or revised on the basis of CUE.

While statements from the veteran are to the effect the 
residuals of the fracture of the mandible have been 
symptomatic since his separation from service in 1958 and 
that a compensable evaluation for that disorder should be 
assigned since then, the Board finds that the effective date 
of November 18, 1994, assigned for the 10 percent rating for 
residuals of fracture of the mandible, bilateral, by the RO 
is proper.  Earlier evidence on file suggested no more than 
slight, if any, displacement, limitation of motion, or 
relative loss of masticatory function.  For example, at the 
hearing before the Physical Evaluation Board in September 
1957, it was stated that "mastication is apparently not 
impaired and good apposition of the teeth."  (p.6).  There 
was "very good occlusion," but "some malunion."  (p.8).  A 
December 1959 dental examination showed normal occlusion, 
satisfactory excursion, and no palpable deformity.  A VA 
examination in April 1986 showed normal occlusion.  

Given this state of the evidence, which substantially 
supports assignment of a 0 percent rating prior to the 1994 
increase, there can be no showing of CUE, and the 
preponderance of the evidence is against the claim for an 
effective date earlier than November 18, 1994, for the 
assignment of a 10 percent evaluation for residuals of 
fracture of the mandible, bilateral, and the appeal is 
denied.

Since the preponderance of the evidence is against the claim 
considered in this appeal, the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than November 18, 1994, for the 
assignment of a 10 percent rating for residuals of fracture 
of the mandible, bilateral, is denied; the August 1996 RO 
rating decision, assigning a 10 percent evaluation for 
residuals of fracture of the mandible, effective from 
November 18, 1994, did not contain CUE, and the appeal to 
revise or reverse that decision is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 




